FMSF N-Q PE 3/31/11 Quarterly Statement of Investments | See Notes to Statements of Investments. Quarterly Statement of Investments | See Notes to Statements of Investments. Mutual European Fund Statement of Investments, March 31, 2012 (unaudited) (continued)  Rounds to less than 0.1% of net assets. * The principal amount is stated in U.S. dollars unless otherwise indicated. a Non-income producing. b Contingent distributions represent the right to receive additional distributions, if any, during the reorganization of the underlying company. Shares represent total underlying principal of debt securities. c Security has been deemed illiquid because it may not be able to be sold within seven days. At March 31, 2012, the aggregate value of these securities was $18,727,243, representing 1.05% of net assets. d See Note 5 regarding restricted securities. e See Note 6 regarding holdings of 5% voting securities. f The coupon rate shown represents the rate at period end. g Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Trust's Board of Trustees. At March 31, 2012, the aggregate value of these securities was $2,750,000, representing 0.15% of net assets. h Defaulted security or security for which income has been deemed uncollectible. i The security is traded on a discount basis with no stated coupon rate. j Security or a portion of the security has been pledged as collateral for open futures and forward contracts. At March 31, 2012, the aggregate value of these securities and/or cash pledged as collateral was $18,239,078, representing 1.02% of net assets. k At March 31, 2012, all repurchase agreements had been entered into on March 30, 2012. Quarterly Statement of Investments | See Notes to Statements of Investments. Quarterly Statement of Investments | See Notes to Statements of Investments. Mutual Global Discovery Fund Statement of Investments, March 31, 2012 (unaudited) (continued) Quarterly Statement of Investments | See Notes to Statements of Investments. Mutual International Fund Statement of Investments, March 31, 2012 (unaudited) (continued) A BBREVIATIONS Counterparty BANT - Bank of America N.A. BBU - Barclays Bank PLC DBFX - Deutsche Bank AG HSBC - HSBC Bank USA, N.A. SSBT - State Street Bank and Trust Co., N.A. Selected Portfolio ADR - American Depositary Receipt FHLB - Federal Home Loan Bank Quarterly Statement of Investments | See Notes to Statements of Investments. Mutual Quest Fund Statement of Investments, March 31, 2012 (unaudited) (continued)  Rounds to less than 0.1% of net assets. * The principal amount is stated in U.S. dollars unless otherwise indicated. a Non-income producing. b Contingent distributions represent the right to receive additional distributions, if any, during the reorganization of the underlying company. Shares represent total underlying principal of debt securities. c Security has been deemed illiquid because it may not be able to be sold within seven days. At March 31, 2012, the aggregate value of these securities was $35,307,514, representing 0.69% of net assets. d See Note 5 regarding restricted securities. e At March 31, 2012, pursuant to the Fund's policies and the requirements of applicable securities law, the Fund may be restricted from trading this security for a limited or extended period of time due to ownership limits and/or potential possession of material non-public information. f Security or a portion of the security has been pledged as collateral for securities sold short, open futures, forward and written options contracts. At March 31, 2012, the aggregate value of these securities and/or cash pledged as collateral was $384,125,353, representing 7.49% of net assets. g A portion or all of the security is held in connection with written option contracts open at period end. h See Note 6 regarding holdings of 5% voting securities. i Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Trust's Board of Trustees. At March 31, 2012, the aggregate value of these securities was $111,906,576, representing 2.18% of net assets. j The coupon rate shown represents the rate at period end. k A portion or all of the security is on loan at March 31, 2012. l Income may be received in additional securities and/or cash. m Defaulted security or security for which income has been deemed uncollectible. n The security is traded on a discount basis with no stated coupon rate. o At March 31, 2012, all repurchase agreements had been entered into on March 30, 2012. p The rate shown is the annualized seven-day yield at period end. Quarterly Statement of Investments | See Notes to Statements of Investments. Mutual Shares Fund Statement of Investments, March 31, 2012 (unaudited) (continued)  Rounds to less than 0.1% of net assets. * The principal amount is stated in U.S. dollars unless otherwise indicated. a Non-income producing. b Contingent distributions represent the right to receive additional distributions, if any, during the reorganization of the underlying company. Shares represent total underlying principal of debt securities. c Security has been deemed illiquid because it may not be able to be sold within seven days. At March 31, 2012, the aggregate value of these securities was $59,005,974, representing 0.41% of net assets. d See Note 5 regarding restricted securities. e See Note 6 regarding holdings of 5% voting securities. f At March 31, 2012, pursuant to the Fund's policies and the requirements of applicable securities law, the Fund may be restricted from trading these securities for a limited or extended period of time due to ownership limits and/or potential possession of material non-public information. g Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Trust's Board of Trustees. At March 31, 2012, the aggregate value of these securities was $138,276,924, representing 0.97% of net assets. h The coupon rate shown represents the rate at period end. i Income may be received in additional securities and/or cash. j A portion or all of the security is on loan at March 31, 2012. k Defaulted security or security for which income has been deemed uncollectible. l The security is traded on a discount basis with no stated coupon rate. m Security or a portion of the security has been pledged as collateral for securities sold short, open futures and forward contracts. At March 31, 2012, the aggregate value of these securities and/or cash pledged as collateral was $309,689,455, representing 2.16% of net assets. n The rate shown is the annualized seven-day yield at period end. Franklin Mutual Series Funds Notes to Statements of Investments (unaudited) 1. ORGANIZATION Franklin Mutual Series Funds (Trust) is registered under the Investment Company Act of 1940, as amended, (1940 Act) as an open-end investment company, consisting of seven funds (Funds). 2. FINANCIAL INSTRUMENT VALUATION The Funds' investments in securities and other financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. Under procedures approved by the Trust's Board of Trustees (the Board), the Funds
